*198
By the Court,

Higby, J.
The statute applies equally to cases of ajipeal by an executor or administrator, representing the estate, and by a claimant against an estate, as a reference to the two preceeding sections, in connection with section 22, C. L;, clearly shows — the only difference being that if a claimant against an estate appeal, he must give bond with security, to secure the estate against damages and costs. If the appeal is by an executor or administrator, no bond is required.
It is necessary that the party claiming an appeal should state affirmatively in his application, at least one of the causes for which the appeal is allowed: to-wit, that the sum allowed by the commissioners, and objected to by the appellant, amounts to at least twenty dollars; or, that the sum claimed by the appellant, and disallowed by the commissioners was of the amount of at least twenty dollars.
As the application for the appeal in this case fails to state either, the motion to dismiss must be granted with costs.